Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims, filed 05/24/2021, are accepted. Claims 1, 13, and 19 are amended.
Response to Arguments
2)	Applicant’s arguments, see page 7, section titled “Response to Objections to the Claims”, filed 05/24/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claim 19 have been withdrawn. 
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant argues, on pages 7-10, section titled “Response to Rejections to the Claims under 35 U.S.C. §§ 102 and 103” that the amendment to claim 13 successfully overcomes the 35 U.S.C. 102(a)(1) rejection of claims 13-15, 17, and 19 as being anticipated by Berry et al. (U.S. PGPUB 20140228840), hereinafter Berry; and the 35 U.S.C. 103 rejections of claim 16 as being unpatentable over Berry in view of Hawkett et al. (U.S. PGPUB 20110118533), hereinafter Hawkett, and of claim 18 as being unpatentable over Berry in view of Figuly et al. (U.S. PGPUB 20090054535), hereinafter Figuly. Examiner respectfully disagrees, as the terminology “directly”, as used to amend claim 13, is broad, and Examiner interprets Paragraph [0100], which teaches a catheter injecting material to a specific location, to fit within the breadth of “directly”. Therefore, the 35 U.S.C. 102(a)(1) rejection of claims 13-15, 17, and 19 as being anticipated by Berry; and the 35 U.S.C. 103 rejections of claim 16 as being .
Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	Claims 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (U.S. PGPUB 20140228840), hereinafter Berry.
	Regarding claim 13, Berry teaches a system for ablation of an object [Paragraph 0011], the system comprising: a first predetermined quantity of an embolic agent [Paragraph 0088, lines 2-3]; a second predetermined quantity of a piezoelectric material [Paragraph 0088, lines 1-2] (carbon nanotubes are listed within Applicant’s Specification as being piezoelectric [Page 6, line 19]); and a delivery apparatus [Paragraph 0100] configured to provide a mixture of the embolic agent and the piezoelectric material directly to the object [Paragraph 0100] (Examiner interprets the contents of Paragraph 0100 to teach “directly”, as the catheterized artery itself was embolized, not an artery 
	Regarding claim 14, Berry teaches the system of claim 13, further comprising a mixing apparatus [Paragraph 0088] (as shown in Fig. 2).
	Regarding claim 15, Berry teaches the system of claim 14, wherein the mixing apparatus is a mixing tip [Paragraph 0088] configured to combine the embolic agent and the piezoelectric material (as shown in Fig. 2).
	Regarding claim 17, Berry teaches the system of claim 14, wherein the mixing apparatus is a separate syringe [Paragraph 0088] (as shown in Fig. 2).
	Regarding claim 19, Berry teaches the system of claim 13, wherein the first predetermined quantity is greater than or equal to 90% of a total weight of the mixture of the embolic agent and the piezoelectric material [Paragraph 0033] and the second predetermined quantity is less than or equal to 10% of the total weight of the mixture of the embolic agent and the piezoelectric material [Paragraph 0033].
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Hawkett et al. (U.S. PGPUB 20110118533), hereinafter Hawkett.
	Regarding claim 16, Berry teaches the system of claim 14, but is silent to wherein the mixing apparatus is a vortex agitator. 
	Hawkett teaches that is known to use a vortex agitator [Paragraph 0234] when making nanoparticles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berry to use a vortex agitator as the mixing apparatus, as taught by Hawkett. Doing so would have been known in the art, as taught by Hawkett [Paragraph 0234], allowed for complete mixing of the materials 
9)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Figuly et al. (U.S. PGPUB 20090054535), hereinafter Figuly.
	Regarding claim 18, Berry teaches the system of claim 13, but is silent to wherein the delivery apparatus is configured to mix the embolic agent and the piezoelectric material.
	Figuly teaches a system, the system comprising: a first predetermined quantity of an embolic agent [Paragraph 0066]; a second predetermined quantity of a material comprising gold particles [Paragraphs 0049, 0056]; and a delivery apparatus [Paragraph 0073] configured to provide a mixture of the embolic agent and the material comprising gold particles, wherein the delivery apparatus is configured to mix the embolic agent and the material comprising gold particles [Paragraph 0074].

Conclusion
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPUB 20160287258 to Connolly et al. teaches that it is known to position a delivery apparatus with for an embolic agent directly within vasculature to be embolized [Paragraph 0004].
11)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./
Examiner, Art Unit 3783  
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783